 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEWART TODD UPTON,                                Case No.: 20cv325-NLS
12                                     Plaintiff,
                                                        ORDER:
13   v.
                                                        (1) DISMISSING COMPLAINT
14   Commissioner of the Social Security
                                                        WITH LEAVE TO AMEND; and
     Administration,
15
                                     Defendant.         (2) DENYING PLAINTIFF’S
16
                                                        MOTION FOR LEAVE TO
17                                                      PROCEED IN FORMA PAUPERIS
18
                                                        [ECF No. 2]
19
20
21
           Before the Court is Plaintiff Stewart Todd Upton’s complaint seeking judicial
22
     review of the Social Security Administration’s decision and motion for leave to proceed
23
     in forma pauperis (“IFP”). ECF Nos. 1-2. After due consideration and for the reasons
24
     set forth below, the Court DISMISSES Plaintiff’s complaint with leave to amend and
25
     DENIES the motion to proceed IFP.
26
           I.    Screening Under 28 U.S.C. § 1915(e)
27
           A complaint filed pursuant to the IFP provisions of 28 U.S.C. § 1915(a) is subject
28

                                                    1
                                                                                19cv1581-NLS
 1   to a mandatory and sua sponte review by the Court. Lopez v. Smith, 203 F.3d 1122, 1127
 2   (9th Cir. 2000). The Court must dismiss the complaint if it is frivolous or malicious, fails
 3   to state a claim upon which relief may be granted, or seeks monetary relief from a
 4   defendant immune from such relief. 28 U.S.C. § 1915(e)(2)(B). Social security appeals
 5   are not exempt from this § 1915(e) screening requirement. Hoagland v. Astrue, No.
 6   1:12cv00973-SMS, 2012 WL 2521753, at *1 (E.D. Cal. June 28, 2012); see also Calhoun
 7   v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per curiam) (noting section 1915(e)(2)(B) is
 8   “not limited to prisoners”); Lopez, 203 F.3d at 1129 (“section 1915(e) applies to all in
 9   forma pauperis complaints”).
10         To pass screening, all complaints must contain a “short and plain statement of the
11   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although
12   detailed factual allegations are not required, “[t]hreadbare recitals of the elements of a
13   cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v.
14   Iqbal, 556 U.S. 662, 678 (2009). A complaint in a social security appeal is also “not
15   exempt from the general rules of civil pleading.” Hoagland, 2012 WL 2521753, at *2.
16         Several courts within the Ninth Circuit have set forth the following basic
17   requirements for complaints to survive the Court’s § 1915(e) screening:
18         First, the plaintiff must establish that she has exhausted her administrative
           remedies pursuant to 42 U.S.C. § 405(g), and that the civil action was
19
           commenced within sixty days after notice of a final decision. Second, the
20         complaint must indicate the judicial district in which the plaintiff resides.
           Third, the complaint must state the nature of the plaintiff's disability and
21
           when the plaintiff claims she became disabled. Fourth, the complaint must
22         contain a plain, short, and concise statement identifying the nature of the
           plaintiff’s disagreement with the determination made by the Social Security
23
           Administration and show that the plaintiff is entitled to relief.
24
     See, e.g., Montoya v. Colvin, No. 16cv00454-RFB-NJK, 2016 WL 890922, at *2 (D.
25
     Nev. Mar. 8, 2016) (collecting cases); Graves v. Colvin, No. 15cv106-RFB-NJK, 2015
26
     WL 357121, *2 (D. Nev. Jan. 26, 2015) (same).
27
           As for the fourth requirement, “[e]very plaintiff appealing an adverse decision of
28

                                                   2
                                                                                   19cv1581-NLS
 1   the Commissioner believes that the Commissioner was wrong.” Hoagland, 2012 WL
 2   2521753, at *3. Thus, a complaint merely stating that the Commissioner’s decision was
 3   wrong or that “merely parrots the standards used in reversing or remanding a case” is
 4   insufficient to satisfy a plaintiff’s pleading requirement. See, e.g., Cribbet v. Comm’r
 5   of Social Security, No. 12cv1142-BAM 2012 WL 5308044, *3 (E.D. Cal. Oct. 29, 2012);
 6   Graves, 2015 WL 357121, at *2. Instead, “[a] complaint appealing the Commissioner’s
 7   denial of disability benefits must set forth a brief statement of facts setting forth the
 8   reasons why the Commissioner’s decision was wrong.” Hoagland, 2012 WL 2521753, at
 9   *2; see also Harris v. Colvin, No. 14cv383-GW (RNB), 2014 WL 1095941, *4 (C.D.
10   Cal. Mar. 17, 2014) (dismissing complaint which it did not “specify . . . the respects in
11   which [the plaintiff] contends that the ALJ’s findings are not supported by substantial
12   evidence and/or that the proper legal standards were not applied”); Gutierrez v. Astrue,
13   No. 11cv454-GSA, 2011 WL 1087261, *2 (E.D. Cal. Mar. 23, 2011) (dismissing
14   complaint which did not “provide[] any substantive reasons” for appealing the ALJ’s
15   decision and did not “identif[y] any errors in [the] decision”). The plaintiff must provide
16   a statement identifying the basis of the plaintiff’s disagreement with the Social Security
17   Administration’s determination and must make a showing that she is entitled to relief, “in
18   sufficient detail such that the Court can understand the legal and/or factual issues in
19   dispute so that it can meaningfully screen the complaint pursuant to § 1915(e).” Graves,
20   2015 WL 357121, at *2.
21         With these standards in mind, the Court turns to Plaintiff’s complaint and finds that
22   it fails to meet these pleadings requirements. Plaintiff only states that he is “requesting
23   that the final decision of the Commissioner denying his claim [] be reversed and conclude
24   that the plaintiff has proved disability . . . .” ECF No. 1 at 3. Plaintiff’s complaint fails to
25   provide any substantive reasons for why the conclusion was wrong. See Harris, 2014
26   WL 1095941, *4; Gutierrez, 2011 WL 1087261, *2. Accordingly, the Court finds that
27   Plaintiff’s complaint fails to state a claim for relief and DISMISSES the complaint with
28   leave to amend. Plaintiff may correct the deficiencies in her complaint to comply with

                                                    3
                                                                                    19cv1581-NLS
 1   the requirements as set forth above, and file an amended complaint on or before March
 2   23, 2020.
 3         II.    Motion to Proceed IFP
 4         It is well-settled that a party need not be completely destitute to proceed IFP.
 5   Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948). The
 6   determination of indigency falls within the district court’s discretion. See Cal. Men’s
 7   Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991) (noting “Section 1915 typically
 8   requires the reviewing court to exercise its sound discretion in determining whether the
 9   affiant has satisfied the statute’s requirement of indigency”), rev’d on other grounds, 506
10   U.S. 194 (1993). “An affidavit in support of an IFP application is sufficient where it
11   alleges that the affiant cannot pay the court costs and still afford the necessities of life.”
12   Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citing Adkins, 335 U.S. at
13   339). At the same time, however, “the same even-handed care must be employed to
14   assure that federal funds are not squandered to underwrite, at public expense . . . the
15   remonstrances of a suitor who is financially able, in whole or in material part, to pull his
16   own oar.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984). Finally, the facts
17   as to the litigant’s indigency must be stated “with some particularity, definiteness and
18   certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981).
19         Here, Plaintiff submits an affidavit stating that he receives $7,410.27 a month in
20   retirement and Veteran’s Affairs disability benefits. ECF No. 2 at 2. He claims he has
21   $40 in cash, and a total of $306.41 in bank accounts. Id. He claims the following
22   monthly expenses totaling $7,084.91 a month. Id. at 4-5.
23         With this financial information as background, the Court finds that Plaintiff has not
24   made the requisite showing that he lacks the financial resources to pay the filing fees
25   associated with commencing this lawsuit. Plaintiff reports significant income of over
26   $7,000 every month, and Plaintiff’s monthly income does exceed his monthly expenses
27   by over $300 per month. In addition, Plaintiff reports having over $300 in cash and his
28   bank accounts. Accordingly, the Court cannot conclude that requiring Plaintiff to pay the

                                                    4
                                                                                     19cv1581-NLS
 1   filing fee would impair his ability to obtain the necessities of life. See Adkins, 335 U.S.
 2   at 339; see also Riegel v. Colvin, No. 15-CV-1342 W (MDD), 2015 U.S. Dist. LEXIS
 3   102117, at *1 (S.D. Cal. Aug. 4, 2015) (denying the plaintiff’s IFP motion where she had
 4   “a net-positive monthly household source of money of approximately $170.00” and the
 5   filing fee was $400.00).
 6         III.   Conclusion
 7         For the reasons discussed above, the Court DISMISSES Plaintiff’s complaint with
 8   leave to amend and DENIES the motion to proceed IFP. Plaintiff may file an amended
 9   complaint by no later than March 23, 2020 if he is able to cure the deficiencies in the
10   complaint. At that time, Plaintiff must pay the filing fee in order to pursue his case.
11         IT IS SO ORDERED.
12   Dated: February 24, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                  19cv1581-NLS
